DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claims 3 and 15, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites the limitation "the second material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-8, 10-12, 14, 15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raghavan et al. (US 2015/0303723).
Regarding claims 1 and 17, Raghavan discloses a battery management based on internal optical sensing comprising:
a light source 802;
an optical fiber 806 (optical guide);
a sensor material 808 (a first material) in communication with a lithium ion battery; and
a detector 804 (para 0072; Fig. 4 and Fig. 8).
Figures 4 and 8 to Raghavan are provided below.

    PNG
    media_image1.png
    854
    736
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    319
    514
    media_image2.png
    Greyscale

Regarding claim 2, Raghavan discloses in the case of an optical fiber 806 (including an optically transmissive core), the whole or a part of the cladding material can be replaced by the analyte/stimulus specific sensing material (para 0072).
Regarding claim 3, Raghavan discloses chemical species of interest include HF and CO (para 0031) and CO2 (para 0033).
Regarding claim 5, Raghavan discloses suitable fiber material (core) may be silica (para 0055) and typically a dye molecule (para 0056-0057) for sensing of CO2 (para 0064).
Regarding claim 6, Raghavan discloses battery 410 comprising a case (Fig. 4).
Regarding claims 7, 8, and 18, Raghavan discloses batteries and fiber optics cable enclosed in a housing (Fig. 5). 
Regarding claim 10, Raghavan discloses various sensors including second wavelength measured for reference in order to increase sensitivity (para 0080). 
Regarding claims 11 and 19, Raghavan discloses plural internal sensor(s) 411 (second optical guide) and plural external sensor(s) 450 (Fig. 4). Moreover, Raghavan discloses a first fiber optic sensor sensitive to CO2 and second fiber optic sensor sensitive to a second gas (claim 6).
Regarding claim 12, Raghavan discloses plural internal sensor(s) 411 with a single source 440 (Fig. 4).
Regarding claim 14, following instant claim 11, Raghavan discloses a plurality of optical guides each with a core and cladding sensitive to respective gases (Figs. 4, 5, and 8).
Regarding claim 15, Raghavan discloses a first fiber optic sensor sensitive to CO2 and second fiber optic sensor sensitive to a second gas (claim 6) such as HF and CO (claims 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan et al. (US 2015/0303723) in view of Ding et al. (EP 3 517 938).
Regarding claim 4, Raghavan teaches suitable fiber material (core) may be a polymer (para 0055) and optical sensing can employ optical transduction methods like optical absorption and luminescence to obtain information about the analyte gas (para 0056) including HF (claim 9).
Raghavan does not expressly teach the first material is silica.

It would have been obvious to one of ordinary skill in the art before the effective filing date to use silica which is an optically responsive material for the detection of HF.
Regarding claim 16, Raghavan teaches suitable fiber material (core) may be silica (para 0055) and typically a dye molecule (para 0056-0057) for sensing of CO2 (para 0064). Raghavan further teaches suitable fiber material (core) may also be a polymer (para 0055) and optical sensing can employ optical transduction methods like optical absorption and luminescence to obtain information about the analyte gas (para 0056) including HF (claim 9).
Raghavan does not expressly teach the first material is silica.
Ding, directed to an optical detector for detection of a chemical compound, teaches a substance being sensitive to HF may be silica (para 0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use silica which is an optically responsive material for the detection of HF.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Raghavan et al. (US 2015/0303723) in view of Cummings et al. (US 2018/0003685).
Regarding claim 9, Raghavan does not teach a gas flow path from the exterior of the housing to the exterior surface of the lithium battery to the first material on the exterior surface of the first optical guide.
Cummings, directed to systems for monitoring a gas analyte, teaches a battery enclosure 502 with a gas flow path 504, 506 across sensors 304, 306 (Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a gas flow path across the battery cells where the gas sensor signal can be evaluated .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Raghavan et al. (US 2015/0303723).
Regarding claim 13, Raghavan does not teach a second light source. However, a second light source is viewed as a duplication of part. See MPEP 2144.04 (VI)(B). Given multiple sensors, it would have been obvious to one of ordinary skill in the art before the effective filing date for each sensor to have its own light source. With respect to arrangement, there is no distinction between the first and second light source which may be connected to other optical guide end. One skilled in the art would be capable of arranging the light source, sensor and detection according to Raghavan’s Figure 7.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780.  The examiner can normally be reached on Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS BARCENA/Primary Examiner, Art Unit 1723